Title: To James Madison from Eleazer Bradshaw Billings, 25 May 1814
From: Billings, Eleazer Bradshaw
To: Madison, James


        
          Dear Sir
          Nashville, Tene. May 25h. 1814
        
        I have been censured Twice upon Certain Charges & Specifications Growing out of an unjust prejdice which Certain malevolent beings have imbibed against me, it is a fact that my real Zeal & Energy to promote the Service of my Country has been the Cause of this I, say persecution. It is not my indolence to Business & Disipation that has Caused me a prosecution, the procedings of the with my Defence will no Doubt be Laid before You when an impartial examination & a Rightous Desition from the pillor of my Country I have no Doubt will be Given & rais My feelings in Som Degree to my Spirits which will be far above Local prejdice, woud refer Sir To judge Trimbles Testimony my Persecuting Enemy howe[ve]r Since I have had ample satisfaction in person to the honr. of a Soldier, I hope my Spirits & knoledge of the world will prevent Trampling under foot my

Little humble official Capasity. Charges are prefered against me for Enlisting men into the 44h regt if not probablly they would Enlist in the 24h. or Some other Still my idea is not Confined to my Company but Sir to my Country, & those I reenlisted from 39h. I will Send the Enlistment on to Conl. William not pay this Large bounty as they are fairly the Soldier for During the War. Sir I entered the Service with a View Long to remain the proof of which I would refer to a Recommendatory Letter I have allready Transmited to the War Department from people of the first Respetabilty in this County I could Easly obtain Genl. Jacksons nam allso had I mad application in Due Time but after I was arrested of course I would not ask, I have no Connections in this western Country, & I care not for newes papers. Bonaparte is the first in War & he will be first in peace it will then Terniate in the West a real Warrior Can Love to Distraction & fight to Desperation Bonaparte’s Exalted honour the Eastern Emprour Madison’s presiding is in Taking Cannaday, The Creek War is a matter of minor Consequence. I am Sir with unfeigned Estem & respect You Excellency, most Devoted hl. Sert
        
          E.B. Billings
          Lieut 44h. Regt. U.S. Ifty
        
      